Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 1 of 323




                              Exhibit L

                    RBAT127751-128072 (Redacted)
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 2 of 323




CONFIDENTIAL                                                                         RBAT127751
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 3 of 323




CONFIDENTIAL                                                                         RBAT127752
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 4 of 323




CONFIDENTIAL                                                                         RBAT127753
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 5 of 323




CONFIDENTIAL                                                                         RBAT127754
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 6 of 323




CONFIDENTIAL                                                                         RBAT127755
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 7 of 323




CONFIDENTIAL                                                                         RBAT127756
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 8 of 323




CONFIDENTIAL                                                                         RBAT127757
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 9 of 323




CONFIDENTIAL                                                                         RBAT127758
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 10 of 323




CONFIDENTIAL                                                                          RBAT127759
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 11 of 323




CONFIDENTIAL                                                                          RBAT127760
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 12 of 323




CONFIDENTIAL                                                                          RBAT127761
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 13 of 323




CONFIDENTIAL                                                                          RBAT127762
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 14 of 323




CONFIDENTIAL                                                                          RBAT127763
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 15 of 323




CONFIDENTIAL                                                                          RBAT127764
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 16 of 323




CONFIDENTIAL                                                                          RBAT127765
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 17 of 323




CONFIDENTIAL                                                                          RBAT127766
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 18 of 323




CONFIDENTIAL                                                                          RBAT127767
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 19 of 323




CONFIDENTIAL                                                                          RBAT127768
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 20 of 323




CONFIDENTIAL                                                                          RBAT127769
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 21 of 323




CONFIDENTIAL                                                                          RBAT127770
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 22 of 323




CONFIDENTIAL                                                                          RBAT127771
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 23 of 323




CONFIDENTIAL                                                                          RBAT127772
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 24 of 323




CONFIDENTIAL                                                                          RBAT127773
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 25 of 323




CONFIDENTIAL                                                                          RBAT127774
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 26 of 323




CONFIDENTIAL                                                                          RBAT127775
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 27 of 323




CONFIDENTIAL                                                                          RBAT127776
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 28 of 323




CONFIDENTIAL                                                                          RBAT127777
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 29 of 323




CONFIDENTIAL                                                                          RBAT127778
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 30 of 323




CONFIDENTIAL                                                                          RBAT127779
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 31 of 323




CONFIDENTIAL                                                                          RBAT127780
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 32 of 323




CONFIDENTIAL                                                                          RBAT127781
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 33 of 323




CONFIDENTIAL                                                                          RBAT127782
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 34 of 323




CONFIDENTIAL                                                                          RBAT127783
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 35 of 323




CONFIDENTIAL                                                                          RBAT127784
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 36 of 323




CONFIDENTIAL                                                                          RBAT127785
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 37 of 323




CONFIDENTIAL                                                                          RBAT127786
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 38 of 323




CONFIDENTIAL                                                                          RBAT127787
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 39 of 323




CONFIDENTIAL                                                                          RBAT127788
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 40 of 323




CONFIDENTIAL                                                                          RBAT127789
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 41 of 323




CONFIDENTIAL                                                                          RBAT127790
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 42 of 323




CONFIDENTIAL                                                                          RBAT127791
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 43 of 323




CONFIDENTIAL                                                                          RBAT127792
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 44 of 323




CONFIDENTIAL                                                                          RBAT127793
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 45 of 323




CONFIDENTIAL                                                                          RBAT127794
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 46 of 323




CONFIDENTIAL                                                                          RBAT127795
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 47 of 323




CONFIDENTIAL                                                                          RBAT127796
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 48 of 323




CONFIDENTIAL                                                                          RBAT127797
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 49 of 323




CONFIDENTIAL                                                                          RBAT127798
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 50 of 323




CONFIDENTIAL                                                                          RBAT127799
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 51 of 323




CONFIDENTIAL                                                                          RBAT127800
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 52 of 323




CONFIDENTIAL                                                                          RBAT127801
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 53 of 323




CONFIDENTIAL                                                                          RBAT127802
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 54 of 323




CONFIDENTIAL                                                                          RBAT127803
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 55 of 323




CONFIDENTIAL                                                                          RBAT127804
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 56 of 323




CONFIDENTIAL                                                                          RBAT127805
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 57 of 323




CONFIDENTIAL                                                                          RBAT127806
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 58 of 323




CONFIDENTIAL                                                                          RBAT127807
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 59 of 323




CONFIDENTIAL                                                                          RBAT127808
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 60 of 323




CONFIDENTIAL                                                                          RBAT127809
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 61 of 323




CONFIDENTIAL                                                                          RBAT127810
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 62 of 323




CONFIDENTIAL                                                                          RBAT127811
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 63 of 323




CONFIDENTIAL                                                                          RBAT127812
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 64 of 323




CONFIDENTIAL                                                                          RBAT127813
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 65 of 323




CONFIDENTIAL                                                                          RBAT127814
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 66 of 323




CONFIDENTIAL                                                                          RBAT127815
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 67 of 323




CONFIDENTIAL                                                                          RBAT127816
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 68 of 323




CONFIDENTIAL                                                                          RBAT127817
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 69 of 323




CONFIDENTIAL                                                                          RBAT127818
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 70 of 323




CONFIDENTIAL                                                                          RBAT127819
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 71 of 323




CONFIDENTIAL                                                                          RBAT127820
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 72 of 323




CONFIDENTIAL                                                                          RBAT127821
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 73 of 323




CONFIDENTIAL                                                                          RBAT127822
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 74 of 323




CONFIDENTIAL                                                                          RBAT127823
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 75 of 323




CONFIDENTIAL                                                                          RBAT127824
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 76 of 323




CONFIDENTIAL                                                                          RBAT127825
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 77 of 323




CONFIDENTIAL                                                                          RBAT127826
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 78 of 323




CONFIDENTIAL                                                                          RBAT127827
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 79 of 323




CONFIDENTIAL                                                                          RBAT127828
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 80 of 323




CONFIDENTIAL                                                                          RBAT127829
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 81 of 323




CONFIDENTIAL                                                                          RBAT127830
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 82 of 323




CONFIDENTIAL                                                                          RBAT127831
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 83 of 323




CONFIDENTIAL                                                                          RBAT127832
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 84 of 323




CONFIDENTIAL                                                                          RBAT127833
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 85 of 323




CONFIDENTIAL                                                                          RBAT127834
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 86 of 323




CONFIDENTIAL                                                                          RBAT127835
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 87 of 323




CONFIDENTIAL                                                                          RBAT127836
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 88 of 323




CONFIDENTIAL                                                                          RBAT127837
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 89 of 323




CONFIDENTIAL                                                                          RBAT127838
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 90 of 323




CONFIDENTIAL                                                                          RBAT127839
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 91 of 323




CONFIDENTIAL                                                                          RBAT127840
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 92 of 323




CONFIDENTIAL                                                                          RBAT127841
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 93 of 323




CONFIDENTIAL                                                                          RBAT127842
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 94 of 323




CONFIDENTIAL                                                                          RBAT127843
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 95 of 323




CONFIDENTIAL                                                                          RBAT127844
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 96 of 323




CONFIDENTIAL                                                                          RBAT127845
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 97 of 323




CONFIDENTIAL                                                                          RBAT127846
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 98 of 323




CONFIDENTIAL                                                                          RBAT127847
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 99 of 323




CONFIDENTIAL                                                                          RBAT127848
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 100 of 323




CONFIDENTIAL                                                                           RBAT127849
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 101 of 323




CONFIDENTIAL                                                                           RBAT127850
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 102 of 323




CONFIDENTIAL                                                                           RBAT127851
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 103 of 323




CONFIDENTIAL                                                                           RBAT127852
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 104 of 323




CONFIDENTIAL                                                                           RBAT127853
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 105 of 323




CONFIDENTIAL                                                                           RBAT127854
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 106 of 323




CONFIDENTIAL                                                                           RBAT127855
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 107 of 323




CONFIDENTIAL                                                                           RBAT127856
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 108 of 323




CONFIDENTIAL                                                                           RBAT127857
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 109 of 323




CONFIDENTIAL                                                                           RBAT127858
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 110 of 323




CONFIDENTIAL                                                                           RBAT127859
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 111 of 323




CONFIDENTIAL                                                                           RBAT127860
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 112 of 323




CONFIDENTIAL                                                                           RBAT127861
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 113 of 323




CONFIDENTIAL                                                                           RBAT127862
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 114 of 323




CONFIDENTIAL                                                                           RBAT127863
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 115 of 323




CONFIDENTIAL                                                                           RBAT127864
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 116 of 323




CONFIDENTIAL                                                                           RBAT127865
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 117 of 323




CONFIDENTIAL                                                                           RBAT127866
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 118 of 323




CONFIDENTIAL                                                                           RBAT127867
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 119 of 323




CONFIDENTIAL                                                                           RBAT127868
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 120 of 323




CONFIDENTIAL                                                                           RBAT127869
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 121 of 323




CONFIDENTIAL                                                                           RBAT127870
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 122 of 323




CONFIDENTIAL                                                                           RBAT127871
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 123 of 323




CONFIDENTIAL                                                                           RBAT127872
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 124 of 323




CONFIDENTIAL                                                                           RBAT127873
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 125 of 323




CONFIDENTIAL                                                                           RBAT127874
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 126 of 323




CONFIDENTIAL                                                                           RBAT127875
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 127 of 323




CONFIDENTIAL                                                                           RBAT127876
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 128 of 323




CONFIDENTIAL                                                                           RBAT127877
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 129 of 323




CONFIDENTIAL                                                                           RBAT127878
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 130 of 323




CONFIDENTIAL                                                                           RBAT127879
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 131 of 323




CONFIDENTIAL                                                                           RBAT127880
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 132 of 323




CONFIDENTIAL                                                                           RBAT127881
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 133 of 323




CONFIDENTIAL                                                                           RBAT127882
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 134 of 323




CONFIDENTIAL                                                                           RBAT127883
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 135 of 323




CONFIDENTIAL                                                                           RBAT127884
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 136 of 323




CONFIDENTIAL                                                                           RBAT127885
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 137 of 323




CONFIDENTIAL                                                                           RBAT127886
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 138 of 323




CONFIDENTIAL                                                                           RBAT127887
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 139 of 323




CONFIDENTIAL                                                                           RBAT127888
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 140 of 323




CONFIDENTIAL                                                                           RBAT127889
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 141 of 323




CONFIDENTIAL                                                                           RBAT127890
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 142 of 323




CONFIDENTIAL                                                                           RBAT127891
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 143 of 323




CONFIDENTIAL                                                                           RBAT127892
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 144 of 323




CONFIDENTIAL                                                                           RBAT127893
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 145 of 323




CONFIDENTIAL                                                                           RBAT127894
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 146 of 323




CONFIDENTIAL                                                                           RBAT127895
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 147 of 323




CONFIDENTIAL                                                                           RBAT127896
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 148 of 323




CONFIDENTIAL                                                                           RBAT127897
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 149 of 323




CONFIDENTIAL                                                                           RBAT127898
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 150 of 323




CONFIDENTIAL                                                                           RBAT127899
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 151 of 323




CONFIDENTIAL                                                                           RBAT127900
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 152 of 323




CONFIDENTIAL                                                                           RBAT127901
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 153 of 323




CONFIDENTIAL                                                                           RBAT127902
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 154 of 323




CONFIDENTIAL                                                                           RBAT127903
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 155 of 323




CONFIDENTIAL                                                                           RBAT127904
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 156 of 323




CONFIDENTIAL                                                                           RBAT127905
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 157 of 323




CONFIDENTIAL                                                                           RBAT127906
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 158 of 323




CONFIDENTIAL                                                                           RBAT127907
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 159 of 323




CONFIDENTIAL                                                                           RBAT127908
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 160 of 323




CONFIDENTIAL                                                                           RBAT127909
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 161 of 323




CONFIDENTIAL                                                                           RBAT127910
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 162 of 323




CONFIDENTIAL                                                                           RBAT127911
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 163 of 323




CONFIDENTIAL                                                                           RBAT127912
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 164 of 323




CONFIDENTIAL                                                                           RBAT127913
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 165 of 323




CONFIDENTIAL                                                                           RBAT127914
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 166 of 323




CONFIDENTIAL                                                                           RBAT127915
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 167 of 323




CONFIDENTIAL                                                                           RBAT127916
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 168 of 323




CONFIDENTIAL                                                                           RBAT127917
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 169 of 323




CONFIDENTIAL                                                                           RBAT127918
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 170 of 323




CONFIDENTIAL                                                                           RBAT127919
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 171 of 323




CONFIDENTIAL                                                                           RBAT127920
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 172 of 323




CONFIDENTIAL                                                                           RBAT127921
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 173 of 323




CONFIDENTIAL                                                                           RBAT127922
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 174 of 323




CONFIDENTIAL                                                                           RBAT127923
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 175 of 323




CONFIDENTIAL                                                                           RBAT127924
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 176 of 323




CONFIDENTIAL                                                                           RBAT127925
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 177 of 323




CONFIDENTIAL                                                                           RBAT127926
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 178 of 323




CONFIDENTIAL                                                                           RBAT127927
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 179 of 323




CONFIDENTIAL                                                                           RBAT127928
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 180 of 323




CONFIDENTIAL                                                                           RBAT127929
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 181 of 323




CONFIDENTIAL                                                                           RBAT127930
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 182 of 323




CONFIDENTIAL                                                                           RBAT127931
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 183 of 323




CONFIDENTIAL                                                                           RBAT127932
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 184 of 323




CONFIDENTIAL                                                                           RBAT127933
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 185 of 323




CONFIDENTIAL                                                                           RBAT127934
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 186 of 323




CONFIDENTIAL                                                                           RBAT127935
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 187 of 323




CONFIDENTIAL                                                                           RBAT127936
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 188 of 323




CONFIDENTIAL                                                                           RBAT127937
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 189 of 323




CONFIDENTIAL                                                                           RBAT127938
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 190 of 323




CONFIDENTIAL                                                                           RBAT127939
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 191 of 323




CONFIDENTIAL                                                                           RBAT127940
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 192 of 323




CONFIDENTIAL                                                                           RBAT127941
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 193 of 323




CONFIDENTIAL                                                                           RBAT127942
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 194 of 323




CONFIDENTIAL                                                                           RBAT127943
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 195 of 323




CONFIDENTIAL                                                                           RBAT127944
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 196 of 323




CONFIDENTIAL                                                                           RBAT127945
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 197 of 323




CONFIDENTIAL                                                                           RBAT127946
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 198 of 323




CONFIDENTIAL                                                                           RBAT127947
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 199 of 323




CONFIDENTIAL                                                                           RBAT127948
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 200 of 323




CONFIDENTIAL                                                                           RBAT127949
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 201 of 323




CONFIDENTIAL                                                                           RBAT127950
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 202 of 323




CONFIDENTIAL                                                                           RBAT127951
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 203 of 323




CONFIDENTIAL                                                                           RBAT127952
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 204 of 323




CONFIDENTIAL                                                                           RBAT127953
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 205 of 323




CONFIDENTIAL                                                                           RBAT127954
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 206 of 323




CONFIDENTIAL                                                                           RBAT127955
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 207 of 323




CONFIDENTIAL                                                                           RBAT127956
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 208 of 323




CONFIDENTIAL                                                                           RBAT127957
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 209 of 323




CONFIDENTIAL                                                                           RBAT127958
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 210 of 323




CONFIDENTIAL                                                                           RBAT127959
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 211 of 323




CONFIDENTIAL                                                                           RBAT127960
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 212 of 323




CONFIDENTIAL                                                                           RBAT127961
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 213 of 323




CONFIDENTIAL                                                                           RBAT127962
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 214 of 323




CONFIDENTIAL                                                                           RBAT127963
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 215 of 323




CONFIDENTIAL                                                                           RBAT127964
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 216 of 323




CONFIDENTIAL                                                                           RBAT127965
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 217 of 323




CONFIDENTIAL                                                                           RBAT127966
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 218 of 323




CONFIDENTIAL                                                                           RBAT127967
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 219 of 323




CONFIDENTIAL                                                                           RBAT127968
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 220 of 323




CONFIDENTIAL                                                                           RBAT127969
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 221 of 323




CONFIDENTIAL                                                                           RBAT127970
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 222 of 323




CONFIDENTIAL                                                                           RBAT127971
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 223 of 323




CONFIDENTIAL                                                                           RBAT127972
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 224 of 323




CONFIDENTIAL                                                                           RBAT127973
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 225 of 323




CONFIDENTIAL                                                                           RBAT127974
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 226 of 323




CONFIDENTIAL                                                                           RBAT127975
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 227 of 323




CONFIDENTIAL                                                                           RBAT127976
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 228 of 323




CONFIDENTIAL                                                                           RBAT127977
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 229 of 323




CONFIDENTIAL                                                                           RBAT127978
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 230 of 323




CONFIDENTIAL                                                                           RBAT127979
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 231 of 323




CONFIDENTIAL                                                                           RBAT127980
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 232 of 323




CONFIDENTIAL                                                                           RBAT127981
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 233 of 323




CONFIDENTIAL                                                                           RBAT127982
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 234 of 323




CONFIDENTIAL                                                                           RBAT127983
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 235 of 323




CONFIDENTIAL                                                                           RBAT127984
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 236 of 323




CONFIDENTIAL                                                                           RBAT127985
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 237 of 323




CONFIDENTIAL                                                                           RBAT127986
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 238 of 323




CONFIDENTIAL                                                                           RBAT127987
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 239 of 323




CONFIDENTIAL                                                                           RBAT127988
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 240 of 323




CONFIDENTIAL                                                                           RBAT127989
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 241 of 323




CONFIDENTIAL                                                                           RBAT127990
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 242 of 323




CONFIDENTIAL                                                                           RBAT127991
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 243 of 323




CONFIDENTIAL                                                                           RBAT127992
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 244 of 323




CONFIDENTIAL                                                                           RBAT127993
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 245 of 323




CONFIDENTIAL                                                                           RBAT127994
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 246 of 323




CONFIDENTIAL                                                                           RBAT127995
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 247 of 323




CONFIDENTIAL                                                                           RBAT127996
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 248 of 323




CONFIDENTIAL                                                                           RBAT127997
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 249 of 323




CONFIDENTIAL                                                                           RBAT127998
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 250 of 323




CONFIDENTIAL                                                                           RBAT127999
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 251 of 323




CONFIDENTIAL                                                                           RBAT128000
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 252 of 323




CONFIDENTIAL                                                                           RBAT128001
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 253 of 323




CONFIDENTIAL                                                                           RBAT128002
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 254 of 323




CONFIDENTIAL                                                                           RBAT128003
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 255 of 323




CONFIDENTIAL                                                                           RBAT128004
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 256 of 323




CONFIDENTIAL                                                                           RBAT128005
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 257 of 323




CONFIDENTIAL                                                                           RBAT128006
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 258 of 323




CONFIDENTIAL                                                                           RBAT128007
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 259 of 323




CONFIDENTIAL                                                                           RBAT128008
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 260 of 323




CONFIDENTIAL                                                                           RBAT128009
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 261 of 323




CONFIDENTIAL                                                                           RBAT128010
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 262 of 323




CONFIDENTIAL                                                                           RBAT128011
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 263 of 323




CONFIDENTIAL                                                                           RBAT128012
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 264 of 323




CONFIDENTIAL                                                                           RBAT128013
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 265 of 323




CONFIDENTIAL                                                                           RBAT128014
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 266 of 323




CONFIDENTIAL                                                                           RBAT128015
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 267 of 323




CONFIDENTIAL                                                                           RBAT128016
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 268 of 323




CONFIDENTIAL                                                                           RBAT128017
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 269 of 323




CONFIDENTIAL                                                                           RBAT128018
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 270 of 323




CONFIDENTIAL                                                                           RBAT128019
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 271 of 323




CONFIDENTIAL                                                                           RBAT128020
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 272 of 323




CONFIDENTIAL                                                                           RBAT128021
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 273 of 323




CONFIDENTIAL                                                                           RBAT128022
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 274 of 323




CONFIDENTIAL                                                                           RBAT128023
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 275 of 323




CONFIDENTIAL                                                                           RBAT128024
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 276 of 323




CONFIDENTIAL                                                                           RBAT128025
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 277 of 323




CONFIDENTIAL                                                                           RBAT128026
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 278 of 323




CONFIDENTIAL                                                                           RBAT128027
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 279 of 323




CONFIDENTIAL                                                                           RBAT128028
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 280 of 323




CONFIDENTIAL                                                                           RBAT128029
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 281 of 323




CONFIDENTIAL                                                                           RBAT128030
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 282 of 323




CONFIDENTIAL                                                                           RBAT128031
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 283 of 323




CONFIDENTIAL                                                                           RBAT128032
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 284 of 323




CONFIDENTIAL                                                                           RBAT128033
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 285 of 323




CONFIDENTIAL                                                                           RBAT128034
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 286 of 323




CONFIDENTIAL                                                                           RBAT128035
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 287 of 323




CONFIDENTIAL                                                                           RBAT128036
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 288 of 323




CONFIDENTIAL                                                                           RBAT128037
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 289 of 323




CONFIDENTIAL                                                                           RBAT128038
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 290 of 323




CONFIDENTIAL                                                                           RBAT128039
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 291 of 323




CONFIDENTIAL                                                                           RBAT128040
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 292 of 323




CONFIDENTIAL                                                                           RBAT128041
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 293 of 323




CONFIDENTIAL                                                                           RBAT128042
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 294 of 323




CONFIDENTIAL                                                                           RBAT128043
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 295 of 323




CONFIDENTIAL                                                                           RBAT128044
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 296 of 323




CONFIDENTIAL                                                                           RBAT128045
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 297 of 323




CONFIDENTIAL                                                                           RBAT128046
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 298 of 323




CONFIDENTIAL                                                                           RBAT128047
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 299 of 323




CONFIDENTIAL                                                                           RBAT128048
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 300 of 323




CONFIDENTIAL                                                                           RBAT128049
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 301 of 323




CONFIDENTIAL                                                                           RBAT128050
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 302 of 323




CONFIDENTIAL                                                                           RBAT128051
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 303 of 323




CONFIDENTIAL                                                                           RBAT128052
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 304 of 323




CONFIDENTIAL                                                                           RBAT128053
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 305 of 323




CONFIDENTIAL                                                                           RBAT128054
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 306 of 323




CONFIDENTIAL                                                                           RBAT128055
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 307 of 323




CONFIDENTIAL                                                                           RBAT128056
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 308 of 323




CONFIDENTIAL                                                                           RBAT128057
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 309 of 323




CONFIDENTIAL                                                                           RBAT128058
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 310 of 323




CONFIDENTIAL                                                                           RBAT128059
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 311 of 323




CONFIDENTIAL                                                                           RBAT128060
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 312 of 323




CONFIDENTIAL                                                                           RBAT128061
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 313 of 323




CONFIDENTIAL                                                                           RBAT128062
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 314 of 323




CONFIDENTIAL                                                                           RBAT128063
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 315 of 323




CONFIDENTIAL                                                                           RBAT128064
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 316 of 323




CONFIDENTIAL                                                                           RBAT128065
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 317 of 323




CONFIDENTIAL                                                                           RBAT128066
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 318 of 323




CONFIDENTIAL                                                                           RBAT128067
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 319 of 323




CONFIDENTIAL                                                                           RBAT128068
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 320 of 323




CONFIDENTIAL                                                                           RBAT128069
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 321 of 323




CONFIDENTIAL                                                                           RBAT128070
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 322 of 323




CONFIDENTIAL                                                                           RBAT128071
               Case 4:18-cv-03451-JST Document 106-12 Filed 04/01/21 Page 323 of 323




CONFIDENTIAL                                                                           RBAT128072
